UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                                No. 11-2244


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CHARLES E. LOUTHER, JR.,

                Claimant – Appellant,

          and

CURRENCY,   $41,939.00     IN     U.S.;   2001   ACURA   CL,   VIN
19UYA42611A022790,

                Defendants,

SHAKITA LOUTHER; CAPITAL ONE AUTO FINANCE, INC.,

                Claimants.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:09-cv-00164-NCT-PTS)


Submitted:   April 19, 2012                   Decided:   April 24, 2012


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed in part, dismissed in part in part by unpublished per
curiam opinion.
Charles E. Louther, Jr., Appellant Pro Se.   Lynne P. Klauer,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Charles E. Louther, Jr., seeks to appeal the district

court’s     orders   dismissing   his       answer   and   claim    for    lack   of

standing and denying leave to proceed in forma pauperis (“IFP”)

on appeal.      He also seeks to challenge the court’s decree and

judgment of forfeiture.      We affirm in part and dismiss in part.

             Louther filed a timely notice of appeal designating

only the court’s order denying leave to proceed IFP on appeal as

the order he sought to appeal.               We confine our review to the

issues raised in the Appellant’s brief.               See 4th Cir. R. 34(b).

Because Louther’s informal brief does not challenge the basis

for   the   district    court’s   disposition,        Louther      has    forfeited

appellate review of this          order.       Accordingly, we affirm the

district court’s order denying IFP status.

             Turning to the remaining order and judgment Louther

seeks to appeal, we dismiss for lack of jurisdiction.                     When the

United States or its officer or agency is a party, the notice of

appeal must be filed no more than sixty days after the entry of

the district court’s final judgment or order, Fed. R. App. P.

4(a)(1)(B), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).          “[T]he timely filing of a notice

of appeal in a civil case is a jurisdictional requirement.”

Bowles v. Russell, 551 U.S. 205, 214 (2007).

                                        3
           The district court’s order dismissing Louther’s answer

and claim for lack of standing was entered on the docket on

September 7, 2011, and the decree and judgment of forfeiture was

entered on the docket on October 13, 2011.        The notice of appeal

was filed on February 13, 2012.*        Because Louther failed to file

a timely notice of appeal or to obtain an extension or reopening

of the appeal period, we dismiss this portion of the appeal.          We

dispense   with   oral   argument   because    the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                     AFFIRMED IN PART;
                                                     DISMISSED IN PART




    *
       Louther failed to notice an appeal of the district court’s
underlying substantive orders. While we may construe Louther’s
informal brief on appeal as “the functional equivalent” of a
notice of appeal, Smith v. Barry, 502 U.S. 244, 248-49 (1992),
Louther failed to file his brief within the sixty-day appeal
period.


                                    4